— Appeal from a judgment of the Supreme Court, Kings County (Vinik, J.), dated August 20,1984, which granted an application to invalidate a certain designating petition.
Judgment affirmed, without costs or disbursements.
The testimony at the hearing held at Special Term reveals that various dates, ranging from June 19 through June 27,1984, were inserted next to 360 signatures on 24 sheets of the challenged designating petition, while, in fact, those signatures *472were obtained on or after June 28, 1984, the date the blank petitions were delivered to the appellant from the printer.
Appellant himself signed one such sheet as a subscribing witness prior to the predating of the signatures but is unable to recall who inserted the dates on that sheet or on the 23 other sheets which contain incorrect dates. These signatures were collected at appellant’s office, and appellant was present for at least part of the time while they were collected.
Based on the foregoing, Special Term imputed a fraudulent intent to the appellant, and held that the petition, which contained some 2,745 signatures, was permeated with fraud. Whether to draw such an inference of fraudulent intent based on proof of a substantial irregularity is a question of fact (Matter of Ruiz v McKenna, 40 NY2d 815, 816), and we do not believe that such an inference in this case is unwarranted. Accordingly, we affirm the judgment under review. O’Connor, J. P., Rubin, Boyers and Eiber, JJ., concur.